Title: James Madison to Thomas Jefferson, [16 July 1818]
From: Madison, James
To: Jefferson, Thomas


          
            16 July 1818
          
          I have postponed the return of the two papers, to the present time, in consequence of your intimation, that you would not return from Bedford till about a week before the day of assembling at Rockfish, and I shall note that this letter is not to be forwarded from Monticello.
          
            affectionate respects
            James Madison
          
        